Citation Nr: 1111688	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  95-27 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) for the periods from November 7, 1994 to January 16, 1997, March 1, 1997 to November 2, 2008, and January 1, 2009 to May 7, 2010.  

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran was awarded temporary 100 percent evaluations for PTSD under 38 C.F.R. § 4.29 for the periods from January 17, 1997 to February 28, 1997 and November 3, 2008 to December 31, 2008.  He has also been awarded a 100 percent evaluation for PTSD beginning May 8, 2010.  As a full grant of the benefit sought on appeal has been awarded for these periods, the issue has been recharacterized on the title page to reflect only the remaining periods subject to appellate consideration.  

In April 1997, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.  In November 1997, December 2000, June 2003, and April 2008, the Board remanded the case for further evidentiary development.  The requested development has been completed.  The case has now been returned to the Board for further appellate action.

The Board observes that in August 2000, the Veteran filed VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) claiming total disablement due to service connected disabilities including disabilities in addition to PTSD.  In a February 2002 rating decision, the RO denied TDIU.  The Veteran did not appeal the determination.  In an August 2008 statement, the Veteran requested reconsideration of entitlement to TDIU.  He submitted VA Form 21-8940 in November 2008 in which he maintained he was totally disabled due to service connected disabilities including disabilities in addition to PTSD and bilateral hearing loss.  In a July 2010 rating decision, the Appeals Management Center (AMC) maintained that because the Veteran was now assigned a 100 percent rating, his claim for TDIU was moot.  This statement, however, is in error because the effective date of the 100 percent rating is May 8, 2010.  As the Veteran's rating is less than total for the period prior to May 8, 2010, this period remains in contention and subject to adjudication.  Accordingly, this matter is referred to the AOJ for appropriate action (adjudication of the TDIU claim).  The Board is cognizant that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In VAOPGCPREC 6-96 it was also noted that if the Veteran asserts entitlement to a TDIU rating based in whole or in part on other service-connected disabilities which were not the subject of the appealed RO decision, the Board would lack jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. § 19.13(a).  In light of Rice, VAOPGCPREC 6-96, and the Veteran's assertion of entitlement to TDIU based in part on other service connected disabilities not currently before the Board, the Board finds that the appropriate action on the Veteran's current request for TDIU consideration is to refer, rather than remand, the matter to the AOJ.

Effective February 23, 2011, the undersigned was appointed to serve as Acting Chairman of the Board under 5 U.S.C. § 3345.  Pursuant to 38 U.S.C.A. § 7102(b), proceedings before the Board may not be assigned to the Chairman as an individual member.  However, the instant appeal was assigned to the undersigned in 2009, in my capacity as an individual  member of the Board of Veterans' Appeals,  years prior to my designation as Acting Chairman, the reassignment of this case to a panel of three members (myself and two other Board Members) does not appear to be required under the plain language of 38 U.S.C.A. § 7102(b).  



FINDINGS OF FACT

1.  Under the old and new rating criteria, the social and occupational impairment from the Veteran's PTSD is severe but not total for periods November 7, 1994 to January 16, 1997, March 1, 1997 to November 2, 2008, and January 1, 2009 to May 7, 2010.  

2.  Under the old and new rating criteria, at worst, the Veteran's bilateral hearing loss manifests Level II hearing acuity in the right ear and Level IV hearing acuity in the left ear; he does not demonstrate an exceptional pattern of hearing impairment.

CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating of 70 percent, but no higher, for PTSD for the periods November 7, 1994 to January 16, 1997, March 1, 1997 to November 2, 2008, and January 1, 2009 to May 7, 2010 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Codes 6100-6110 (1998); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The requirements apply to all five elements of a service connection claim:  Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA, however, notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  Moreover, such notice errors may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (reaffirming that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In this case, the appeal arises from a rating decision issued prior to the enactment of the VCAA; thus, there is no error in the timing of the notice provided.  Rather, in light of the enactment of the VCAA, in June 2003 and May 2008 letters, the RO and the AMC provided notice to the Veteran regarding what information and evidence is needed to substantiate a service connection claim and show an increase in severity of a disability, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  

The Veteran was not provided notice of the evidence necessary to establish an effective date.  The Board, however, observes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for PSTD and left ear hearing loss prior to the VCAA and grant of service connection for right ear hearing loss in 2002.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010); Turk v. Peake, 21 Vet. App. 565 (2008) (providing that where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  Thus, where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has already been substantiated and there is no requirement to provide additional VCAA notice.  The claims were last readjudicated in May 2010.  The Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made reasonable efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, post-service VA and private treatment records, VA examination reports, and hearing testimony.   

Furthermore, as noted above, the Board remanded the case for evidentiary development in November 1997, December 2000, June 2003, and April 2008.  The Board observes that in March 1998 and May 2008 letters, the RO and AMC as instructed, requested that the Veteran identify all health care providers from which he received treatment for his PTSD and hearing loss since 1995 and 2001.  In response to the 1998 letter, the Veteran reported that he had been receiving treatment for his PTSD and hearing loss at the New Orleans VAMC since July 1998 in a May 1999 VA Form 21-4142.  He did not directly respond to the 2008 letter.  The record reflects that VA treatment records dated from 1987 to 2009 are associated with the claims file.  Pursuant to the Remands, the Veteran was afforded VA PTSD examinations in July 1998, August 1998, July 2003, and May 2010 as well as a May 2010 Social and Industrial Survey in connection with the PTSD claim.  Additionally, the Veteran was afforded a VA audiological examination in August 1998 but failed to report to a VA audiological examination scheduled in May 2010.  The Veteran was previously advised of the consequences of failure to report for a VA examination in an April 2010 letter.  

The Board recognizes that it was of the opinion in December 2000 that the 1998 VA examinations were inadequate to the extent that they failed to include psychological testing-specifically MMPI [Minnesota Multiphasic Personality Inventory] testing.  The May 2010 VA examination report reflects that the Veteran was administered psychological testing, including the "PSSI" (i.e., Personality Assessment Inventory (PSI)).  The Board finds that such testing substantially complies with the Remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board also recognizes that directives in the November 1997, December 2000, and June 2003 Remands requesting that the social and industrial examiner "comment on the degree of social and industrial impairment that the Veteran has as a result of all his disabilities, to include the nonservice-connected conditions" is harmless error.  As thoroughly discussed in the body of the November 1997 and December 2000 Remands, the Board is concerned with the degree of impairment caused by service-connected disability in accordance with the law.  Thus, the May 2010 VA social and industrial examiner's assessment of the degree of social and industrial impairment caused by PTSD is adequate.  The Board further finds that all of the VA examinations are otherwise adequate for evaluation purposes because the examiners reviewed the claims file or were otherwise "informed of the relevant facts," considered the contentions of the Veteran, and addressed the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying relevant records and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that VA's duty to assist has been met.  

I.	PTSD

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2010).  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

During the course of this appeal, the Rating Schedule was revised with respect to evaluating mental disabilities effective November 7, 1996.  Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to the appellant should apply unless Congress provided otherwise or permitted the Secretary to do otherwise and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), overruled in part by Kuzma v. Principi, 341 F.3d 1327, 1328-29 (Fed. Cir. 2003).  The effective date of any rating assigned under the revised schedular criteria, however, may not be earlier than the effective date of that change.  See 38 U.S.C.A. § 5110(g) (West 2002) (providing that where compensation is awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).

Under the former 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), PTSD warrants a 50 percent evaluation where the ability to establish or maintain effective or favorable relationships with people is considerably impaired.  By reason of psychoneurotic symptoms, the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment.  A 70 percent evaluation is warranted where the ability to establish and maintain effective or favorable relationships with people is severely impaired.  The psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  A 100 percent evaluation is warranted where the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  Demonstrably unable to obtain or retain employment.
NOTE (1).  Social impairment per se will not be used as the sole basis for any specific percentage evaluation, but is of value only in substantiating the degree of disability based on all of the findings.

The criteria for a 100 percent rating are each independent bases for granting a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

In cases in which the only compensable service-connected disability is a mental disorder assigned a 70 percent evaluation, and such mental disorder precludes a veteran from securing or following a substantially gainful occupation, the mental disorder shall be assigned a 100 percent schedular evaluation under the appropriate diagnostic code.  38 C.F.R. § 4.16(c) (1996) (emphasis added).  (The foregoing provision was removed from 38 C.F.R. § 4.16 effective November 7, 1996.  See 61 Fed. Reg. 52,695, 52,700 (Oct. 8, 1996)).  [Service connection has been in effect for disabilities other than PTSD at a compensable level beginning June 10, 1999.]

Under the current version of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010), the General Rating Formula for Mental Disorders provides that a 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

One factor for consideration is the GAF (Global Assessment of Functioning) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.), p.32.).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Scores ranging from 21 to 30 reflect behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).

Evidence

The Veteran's original claim for compensation benefits was received on November 7, 1994.  In a May 1995 rating decision, the RO granted service connection for PTSD and assigned a 10 percent evaluation under Diagnostic Code 9411 effective November 7, 1994.  In a March 1997 supplemental statement of the case, the RO granted a temporary total evaluation for PTSD under 38 C.F.R. § 4.29 for the period January 17, 1997 to February 28, 1997.  The 10 percent evaluation was also increased to 50 percent effective November 7, 1994.  The Veteran was also provided notice of the criteria for evaluating PTSD in effect prior to November 7, 1996 and beginning November 7, 1996.  An April 2009 rating decision assigned a temporary total evaluation under 38 C.F.R. § 4.29 for the period November 3, 2008 to December 31, 2008.  An evaluation of 50 percent was assigned from January 1, 2009.  In a July 2010 rating decision, the AMC assigned a 100 percent rating effective May 8, 2010.  A finding of incompetency was proposed.

The service treatment records are negative.  

1994

VA treatment records dated from 1987 to 2009 are associated with the claims file.  The earliest documentation of treatment for a mental disorder is dated in 1994.  
The Veteran complained of nervousness, stress, memory problems, flashbacks, nightmares, sleep disturbances, and a short temper.  He was divorced and unemployed.  Since service he had held about 10 jobs, mostly as a mechanic; memory and sleeping problems interfered with his work.  He had problems maintaining relationships.  He abused alcohol to cope with his PTSD symptoms.  After administration of several tests in September 1994, a consultant concluded that the most likely explanations for the Veteran's subjective complaints and possibly mild objective disturbance of concentration and memory were physical (lack of sleep and alcohol abuse) and psychological (PTSD and depression) stressors.  Moreover, unrealistic expectations might exacerbate his subjective distress.  An October 1994 psychology note indicated the Veteran exhibited the full range of PTSD related psychopathology, including re-experiencing events via intrusive thoughts and nightmares, constant avoidance of stimuli reminiscent of the trauma, general numbing of responsiveness, sense of foreshortened future, loss of interest in activities, symptoms of hyperarousal, sleep disturbances, frequent irritability, hypervigilance, and exaggerated startle response.  Results of his psychological evaluation indicated that he was depressed, anxious, angry, and exhibited significant cognitive disturbances.  The examiner provided diagnoses of PTSD, alcohol dependence, and cannabis abuse on Axis I.  No GAF score was assigned.  The noted objective was for the Veteran to manage his "PTSD-related anger, isolation and depression."  

1995

The March 1995 VA examination report shows the Veteran claimed he had 15 to 20 jobs since service; he lost jobs due to his agitation and angry outbursts.  On a number of occasions he was unable to function at work on account of fatigue due to his inability to sleep at night.  He held a job once for nine years because he did not have to work with groups of other people.  He first sought psychiatric help approximately six months ago after he became extremely angry at an individual and attacked that person; he realized that he almost killed someone so he sought help.  He also complained of memory problems, sleep disturbances, periods of severe depression, anger, agitation, and regular angry outbursts.  Various diagnostic tests revealed severe depression and extremely high levels of anger and anxiety that probably made it difficult for him to function on a day-to-day basis.  He fitted the profile of an individual who was moody, irritable, broody, isolative, and agitated.  The examiner provided diagnoses of PTSD and major depression, recurrent, severe on Axis I.  No GAF score was provided.  The March 1995 VA audio-ear disease examination report shows the Veteran reported that he stopped working in 1988 because of chronic anxiety and nervousness.    

VA treatment records show that the Veteran entered rehab for drug addiction.  He complained of auditory hallucinations, suicidal ideations, and depression.  He was disciplined in July 1995 for threatening another patient.  He sometimes reported that he had mutually supportive relationships with his family; other times he reported that he had significant interpersonal conflicts/problems with his family.  A July 1995 score on the Beck Depression Inventory represented the Veteran's endorsement of severe depressive symptomatology.  The examiner maintained that the Veteran used PTSD work-up and treatment for secondary gain.  He misrepresented symptoms and seemed excessively concerned that the examiner be impressed by his symptoms.  The examiner noted that the Veteran might be having ruminative suicidal thoughts without plan during periods of depression but these were not active symptoms at present.  Underlying these symptoms was extreme dependency and anger when dependency needs were not met on his terms.  

The August 1995 VA examination report shows the Veteran complained of sleep disturbances, nightmares, problems establishing and maintaining relationships, avoidance behavior, hypervigilance, anger, survivor's guilt, frequent dysphoria, concentration problems, and memory problems.  The Veteran appeared very alert, fully oriented, and generally pleasant and cooperative.  His thought processes were logical and coherent.  There was no evidence of hallucinations or delusions.  His affect was subdued, but not inappropriate or dysphoric.  He had chronic suicidal ideations, but these were much less intense at present.  He discussed plans to seek assistance from vocation rehabilitation for job training and placement.  The examiner maintained that some of the Veteran's present complaints (e.g., concentration and memory problems) might reflect residuals of his recent history of substance abuse but might also be the manifestations of chronic depression, stress, and other emotional problems.  He did not appear to be currently suffering from a major depressive episode but there was evidence to suggest he did in the past.  The examiner maintained that the Veteran's PTSD symptoms were mild to moderate disabling in that they might limit the environment and/or the circumstances in which he might be able to work, and they also had a continuous impact on his social life.   

The August 1995 VA neurological examination report indicated that the Veteran's cognitive functioning appeared somewhat low average.  A September 1995 VA treatment record shows the Veteran complained that his poor memory and concentration and drowsiness held him back from looking for work.  He could not pass the written test for employment as an auto mechanic, and he felt that his lack of alertness could put himself and others in danger as far as performing any work in construction.  An October 1995 treatment record noted that it was not clear whether he was unemployable.  In a December 1995 statement, the Veteran claimed that his children were becoming more afraid of him.  

1996

January 1996 VA treatment records indicated that the Veteran was being assisted with the process of applying for VA Vocational Rehabilitation.  He reported that he had been unemployed since a company he worked for closed in 1988; his last boss was a Vietnam Vet who understood and was tolerant of his needs and flexible with his schedule.  His drug use escalated with the loss of employment.  He was skilled as a trade diesel mechanic which apparently had become almost obsolete.  He also spoke of his children and the important role they played in his motivation to recover.  Other treatment records during this period show the Veteran had evidence of continued drug use in his urine.  The Veteran also reported that he always had a good relationship with his mother and that he was very involved with his two adolescent children whom he contacted daily; his social supports also included his siblings.  He lived with his mother.  Records dated in March 1996 appear to indicate the Veteran was briefly employed as a trucker which ended on advice from addiction specialists that such a lifestyle was incompatible with recovery from substance abuse.  Instead, he now performed "odd jobs" to supplement money he obtained for his PTSD.  It was further reported that past income was also derived from dealing drugs.  The Veteran participated in an Inpatient VA Substance Abuse Treatment Program from June 1996 to July 1996.  A July 1996 record shows the Veteran claimed charges were dropped against him in connection with assault and battery incidents.  As noted above, he last worked in 1988 but further indicated that he had held that job for eight years which was his longest period of employment.  He again reported that he lost the job when the company went out of business.  He reported on suicidal ideations in July and August 1996.  In October 1996, VA physician Dr. R.D.M. noted that the Veteran had severe PTSD symptoms.  An October 1996 record by J.F., BCSW noted that the Veteran suffered from severe symptoms of PTSD, that he began using drugs and alcohol heavily in service and had never made a comfortable civilian adjustment, and that he had continued to medicate with drugs and alcohol.  

1997

VA treatment records show that the Veteran was hospitalized from January 17, 1997 to February 14, 1997 for suicidal ideations.  He also complained of intrusive thoughts, nightmares, social isolation, depression, and inability to relate to others.  The final diagnosis on Axis I was PTSD and a GAF score of 47 was assigned.  January 28, 1997 psychology reports noted that symptoms also included anxiety, nervousness, poor concentration, avoidance behavior, hypervigilance, severe depressed mood, and auditory hallucinations.  He had made suicide attempts in the past.  He was currently homeless and living at Gateway.  The examiner indicated that there was no other evidence of a thought disorder.  Estimates of intellectual functioning revealed cognitive abilities in the below average range.  Interview and test data revealed severe depression, anxiety, and anger as well as feelings of paranoia and persecution; however, there was no evidence of a circumscribed thought disorder.  The examiner maintained that the Veteran exhibited PTSD symptoms moderate in intensity corroborated by his scores on the Mississippi Scale, PCL-M, and the Keane PTSD scale on the MMPI-2.  The examiner provided diagnoses of PTSD, major depressive disorder, severe, recurrent episodes, alcohol dependence, full sustained remission, and cannabis abuse, full sustained remission.

A February 1997 Questionnaire on Mental Residual Functional Capacity prepared by VA physician Dr. R.D.M. indicated that the Veteran retained no useful ability to function in a work setting.  His degree of impairment was as follows:  marked to extreme in regard to social interaction, sustained concentration and persistence, and adaption.  In response to the question of whether the Veteran's condition would likely deteriorate if he were placed under stress, particularly that of a job, Dr. R.D.M. responded in the affirmative noting that the Veteran had severe PTSD secondary to his Vietnam experiences.  

At the April 1997 Board hearing, the Veteran complained of nightmares and maintained that he received treatment two to three days a week.  He denied that he had friends with whom he socialized on a regular basis.  He claimed he left his last full-time job in 1988 because he was not able to get along with people.  In response to the questions of whether he ever had any hallucinations or considered taking his own life, he answered "[m]any times."  He had difficulty being around his own kids, and maintaining relationships with women.  He no longer was involved in altercations with people because he learned to address this problem by staying alone.  

VA treatment records show the Veteran was hospitalized again from June 29, 1997 to June 30, 1997 for admitting diagnoses of cocaine abuse, alcohol abuse, and history of psychosis.  He had an argument with his family over money and abusing drugs.  He had mild depressive symptoms and was threatening others as well.  He showed no signs of active psychosis or drug withdrawal.  At discharge, his depressive symptoms were improved, and he was not considered to be in active danger to himself or others.  

1998

The July 1998 VA examination report shows that the examiner reviewed the claims file.  The Veteran reported that he occasionally went to restaurants with his daughter and he visited his sister and mother; he avoided his other children.  He no longer had a girlfriend because his "nerve problem" frightened her.  He obtained treatment at the VA twice a week.  He reported on his usual complaints.  The examiner provided diagnoses of cocaine dependence (in remission), alcohol dependence (in remission), PTSD, mild, and depressive disorder not otherwise specified.  The examiner assigned a GAF score of 60 due to PTSD.

The examiner maintained that some of the Veteran's complaints appeared unrelated or contradictory to combat stress.  For example, he reported monthly nightmares of someone trying to get into his house.  He related getting up frequently during the night but to urinate because of a prostate problem.  He was able to watch fireworks as long as he could see who was shooting them.  The examiner further noted that it was interesting that the Veteran sought treatment when he could no longer get a job.  The examiner indicated that that was odd that it was only then that he decided that he needed treatment.  The examiner concluded that the Veteran's PTSD symptoms were mild to moderate which might restrict the range of work he was able to do; however, he could pursue vocational rehabilitation for work assistance.  The examiner maintained that the Veteran's symptoms were no worse than they were when evaluated by the August 1995 VA examiner.  
 
The August 1998 VA examination report shows that the examiner reviewed the claims file.  The Veteran claimed he gave up looking for a job after 1988 because he figured with the medication he was on no one would hire him.  The Veteran appeared at the exam unshaven.  His mood was mildly dysphoric.  He was cooperative and responded coherently and relevantly.  He reported that he had overdosed at least three or four times.  As for homicidal ideations, he maintained that he had been arrested 15 to 20 times for assault and battery.  As for paranoia, he felt that "people try to mess [him] over."  He was oriented times three, and his sensorium was clear.  His insight was fair.  His judgment was poor due to poor impulse control over his angry feelings.  His concentration and attention span were adequate.  There were no significant deficits in his recent and remote memory.  The examiner provided the following diagnoses:  PTSD, chronic; major depression, recurrent; alcohol, cocaine, and cannabis dependence in remission since 1994; and nicotine dependence.  

The examiner assigned a GAF score of 65 for mild to moderate impairment due to PTSD.  The examiner maintained that the Veteran's interpersonal problems seemed to be quite impaired.  The examiner assigned a GAF score of 70 for mild impairment due to major depressive disorder.  The examiner maintained that the Veteran had mild dysphoria; however, he did not currently have any active suicidal thoughts although he had ideations.  The examiner noted that the Veteran generally stayed away from people but it was "difficulty to say"; he thought that was primarily due to his PTSD as opposed to his depression.  The examiner indicated that the Veteran's complaints of lack of interest and motivation did not seem to be that great in severity at the present time.  The examiner explained that symptoms of PTSD and major depressive disorder were sometimes intertwined rendering it difficult to distinguish one from the other.  

In response to the question of to what extent is the social and industrial impairment due to PTSD as opposed to other psychiatric disorders, the examiner indicated that most of the Veteran's impairment was secondary to his PTSD and that had to do with his social impairment which seemed to be moderate.  The Veteran had difficulty sustaining relationships, problems trusting people, tended to isolate himself, and avoided crowds, and he had problems with his explosive and generalized irritability.  The examiner thought that that was mostly due to his PTSD as opposed to any major depressive etiology.   In response to the question of whether there was an etiological or other relationship that could reconcile and account for the variously diagnosed psychiatric conditions, the examiner noted that the Veteran's PTSD seemed to be related to service but it was very difficult to say that about a major depressive disorder because the disorder seemed to be biologically inherited even though the stressors of war could cause the onset.  The examiner then maintained that the disorder seemed to be under control.  Also, "in self medicating himself over the years with alcohol, drugs to alleviate his PTSD symptoms, since he has decreased that, certainly his depressive symptomatology if it were due to a substance induced mood disorder certainly his depression had improved." 


1999 to 2001

VA treatment records show the Veteran reported on his usual complaints.  Assessments noted were PTSD prolonged severe, schizoaffective disorder, and bipolar disorder II.  

2003

The July 2003 VA examination report shows that the examiner reviewed the claims file.  The Veteran reported on his usual complaints.  Additionally, he indicated that he had not been violent or assaultive for five or six years by staying alone.  During his years of heavy substance abuse, he sometimes experienced psychotic symptoms but not anymore.  The Veteran maintained that he wanted a job, but the newer cars were "high-tech" and he could not work on them.  He continued to work as it became available performing such side jobs as auto mechanics and cutting grass.  He claimed that he was not hired readily when he explained that he could not perform heavy lifting and that he took medication.  He felt he could not obtain much education because his ability to comprehend was reduced.  Also, his best sleep was between 4 a.m. and 8 a.m. so he had trouble getting and keeping a job.  He had friends in group therapy.  His mother handled his financial matters.  He enjoyed reading, fishing, and watching television.  He was not suicidal but stated that "[his] life [was] a waste."  

The examiner observed that the Veteran was pleasant and cooperative.  There was impairment of thought processes or communication but no delusions or hallucinations.  Eye contact was reasonably good.  There was no inappropriate behavior exhibited.  He was not suicidal or homicidal.  Personal hygiene was satisfactory.  He was oriented in all spheres.  His memory was impaired to a mild extent due to his substance abuse.  There were no obsessive rituals.  The rate and flow of his speech was satisfactory, and his responses were relevant.  He did not experience panic attacks.  The examiner noted that the Veteran had a significant history of impaired impulse control, impulsive substance abuse, and impulsive violence.  The examiner maintained that the Veteran exhibited some antisocial features to his personality.  The examiner noted that the Veteran's heavy substance abuse contributed greatly to his insomnia.  The Veteran showed mental slowing and cognitive changes that resulted from his substance abuse, which was not service connected.  The examiner contended that the Veteran's symptoms of PTSD continued in a mild form and that the symptoms were vastly overshadowed by the consequences of the substance abuse which had ravaged his mind.  The examiner stressed that only the PTSD was service connected and that any anxiety or depression was entirely situational and not service connected or a psychiatric disorder.  The examiner provided diagnoses of PTSD, mild and polysubstance abuse, in remission on Axis I.  The examiner assigned a GAF score of 61.  

2008
	
VA treatment records show that in March 2008, the Veteran reported on suicidal ideations and that he tried to commit suicide around Christmas of 2007.  An August 2008 Suicide Behavior Report noted that the Veteran became depressed when the woman he was dating broke up with him.  He impulsively took pills and then quickly induced vomiting.  The Veteran underwent a physical in September 2008 in preparation for a PTSD eight-week program.  It was observed that he was relaxed and cooperative.  Hi thought process was coherent.  He had good hygiene and communicated well.  He was not suicidal.  
  
A discharge summary for the period November 3, 2008 to December 23, 2008 noted diagnoses that included PTSD.  It was noted that the Veteran was admitted to the PRRTP [Psychosocial Residential Rehabilitation Treatment Program] to participate in a PTSD intensive outpatient program.  The Veteran reported on his usual complaints.  Additionally, during the course of the treatment he denied that he was experiencing hallucinations, delusions, and feelings of unreality.  Examinations showed he was alert and oriented to person, place, time, and purpose.  He was appropriately dressed and groomed.  Psychomotor was within normal limits.  Eye contact was focused.  His speech was of normal rate, rhythm and volume.  His mood at times was depressed, anxious, hypomanic, euthymic, or bright.  His affect was congruent with mood and sometimes moderately constricted.  Attention and concentration were fair.  There was no evidence of psychosis.  His thought process was appropriate, relevant, and logical.  Judgment appeared good.  Insight initially appeared fair then was noted as developing then noted as good.  His attitude was cooperative, and there was no agitation or psychomotor retardation.  Prognosis was noted as fair.  

It was further noted that the Veteran reported that he was working on his relationship with his girlfriend but later reported that he was not sure if he wanted to continue in the relationship.  He claimed he maintained contact on a regular basis with his siblings but then later reported that he only occasionally spoke to his brother.  He reported he had a very good relationship with his mother and his niece.  He only had a good relationship with two of his children.  He had no close friends.  He felt his anger was mostly due to shoulder pain.  His last altercation was two years ago.  He realized that he was learning to control himself and his anger.  He was attempting to go back to church, and he enjoyed fishing.  He denied any current suicidal or homicidal ideations.  GAF scores were reported in the following sequence:  45, 44, 52, 44, 42, 45.  

The Veteran graduated from the program on December 23, 2008.  One report indicated that his state of apprehension/hypervigilance persisted and the re-living of intolerable war scenarios as nightmares continued nightly.  His neurovegetative symptomatology was minimal and there were no suicidal or homicidal ideations.  He was alert, pleasant, and spontaneous, and his speech pattern was normal.  His mood was markedly anxious, and his affect was moderately constricted.  The examiner assigned a GAF score of 52.  Another report of the same date indicated that the Veteran's psychomotor was within normal limits, and there was no agitation.  His attitude was cooperative, and his affect was congruent with mood.  He denied that he was experiencing hallucinations, delusions, and feelings of unreality.  His thought process was relevant and logical.  There was no evidence of psychosis.  He was oriented times four.  His concentration, attention, and insight were fair.  The examiner assigned a GAF score of 45.  

2009

VA treatment records show that in February 2009, the Veteran reported that he had just completed a PTSD program and that he was "doing well" and was "doing it."  The examiner observed that he had good hygiene.  He was also cooperative and communicated well.  It was noted that no nightmares were verbalized.  
The examiner noted an assessment of PTSD.   

2010

The May 8, 2010 Social and Industrial Survey shows the examiner reviewed the claims file.  The Veteran reported that he was not close to his children or siblings.
He claimed he had no friends or social relationships, he did not belong to any groups, and he lived in an apartment alone.  He claimed he did not have any relationships.  He stayed in a lot to avoid trouble.  He claimed he had no hobbies or interests.  He could not get a job due to his temper and insomnia.  He complained of sleep disturbances and forgetting to eat.  The examiner observed that the Veteran was appropriately dressed and cooperative but appeared annoyed during the interview.  His speech and thought patterns were normal.  His memory was good.  His affect was flat and mood was depressed.  The examiner assigned a GAF score of 50.  The examiner commented that it was possible that the Veteran's PTSD had had a negative impact on his ability to work.  The examiner acknowledged that the Veteran blamed his polysubstance abuse on his military service.  The examiner maintained that the Veteran's substance abuse might be contributing to his inability to deal with others.  The examiner indicated that it was possible that the Veteran's prolonged PTSD had negatively impacted his relationships with others.    

The May 11, 2010 VA examination report shows that the examiner reviewed the claims file.  The examiner noted that the Veteran had significant depressive symptoms that were secondary to his PTSD as well as PTSD-related impairment which was mainly his isolation and withdrawal from life.  His depressive symptoms met the DSM-IV criteria for a major depressive disorder, recurrent with psychotic features.  Symptoms during the past two weeks included the following:  severe sadness and anhedonia; hopelessness; guilty feelings;  feelings of worthlessness, helplessness, and failure; low self-esteem; suicidal ideation without a plan; mild agitation; thinking, concentrating, and sleeping difficulties; severe loss of energy; and complete loss of libido.  The Veteran described auditory hallucinations and persecutory beliefs.  The examiner maintained that the Veteran also showed signs of dementia, including immediate recall and short-term memory loss, deterioration in spelling, and confusion.  The Veteran reported on his usual complaints, including   long-term difficulties in initiating and maintaining friendships; he had no friends except for his niece and his mother.  He claimed his girlfriend ended the relationship because of his PTSD.  He enjoyed watching television and gardening.  The examiner maintained that the Veteran was severely impaired interpersonally and socially.  The examiner noted that based on the Veteran's descriptions, it seemed that his family helped take care of him.

The examiner observed that the Veteran was appropriately dressed, and he was cooperative and friendly.  Psychomotor activity was lethargic and fatigued.  Speech was hesitant and slow.  Affect was appropriate and blunted.  Mood was anxious, hopeless, and depressed.  He was not able to do serial 7s, he was not able to spell a word forward and backward, and he struggled to count from 1 to 10.  He struggled with maintaining his attention, concentration, and memory.  His orientation was intact to person and place but not time.  His thought process contained looseness of associations and circumstantiality as well as preoccupation with one or two topics.  He had suicidal ideations but no delusions or homicidal ideations.  In regard to judgment, he understood the outcome of his behavior.  In regard to insight, he understood that he had a problem.  He did not engage in inappropriate behavior or obsessive/ritualistic behavior.  His impulse control was noted as fair but there were no episodes of violence.  He was apt to act impulsively when severely depressed.  He was able to maintain minimum personal hygiene.  As for the activities of daily living, he had no problems with toileting, grooming, self-feeding, bathing, dressing/undressing, engaging in sports/exercise, and other recreational activities, but he had slight problems with performing household chores, shopping, and traveling, and he was prevented from driving.  

The examiner observed that during the interview the Veteran visibly struggled to remember details and was unable to complete paper-and-pencil self-reports.  He had diminished alertness and looked exhausted.  He had a mildly impaired remote memory and moderately impaired recent and immediate memory.  The examiner reaffirmed that the Veteran met the full criteria for PTSD.  He experienced minimal to no improvement in symptoms of impairment over the years and according to the Veteran, he experienced substantial worsening and deterioration over time.  The examiner noted that the Veteran's isolative behavior likely contributed to his severe depression.  The examiner maintained that the records corroborated the Veteran's contention that there had been no remission of symptoms.  The PSSI assessment results were consistent with the diagnosis of chronic PTSD.  The degree of severity of the PTSD based on psychometric data was severe.  The Beck Depression Inventory II indicated severe depression.  The examiner noted that the psychological test results were probably valid.  The examiner maintained that the Veteran was not capable of managing his own financial affairs.  

The examiner provided diagnoses of PTSD, chronic, major depressive disorder with psychotic features, and rule out dementia on Axis I.  The examiner indicated that the Veteran's depression appeared to be secondary to PTSD and that the potential presence of dementia would not account for his PTSD symptoms; however, it would potentially intensify his depression (i.e., contribute to his frustration and sense of hopelessness.)  The examiner assigned a GAF score of 30.  Time frame was noted as "over past 2 years."  The examiner concluded that the Veteran showed evidence of major impairment in almost all areas as evident by his inability to care for his own finances, inability to work, isolative behavior, auditory hallucinations, and persistent suicidal ideations with history of at least two attempts in the past three years.  The examiner maintained that the Veteran appeared to have deteriorated since the time of the last exam in 2003.  He was unable to function independently and showed evidence of severe PTSD and accompanying depression.  His PTSD symptoms were highly debilitating and resulted in almost complete social withdrawal.  Prognosis for improvement was poor.  In response to the question of whether there was total occupational and social impairment due to PTSD signs and symptoms, the examiner responded in the affirmative.   

In the September 2010 Informal Hearing Presentation, the Veteran's representative argued that the selection of May 8, 2010 as the first indication of an increase in severity of the PTSD and hence effective date for the grant of a total evaluation was in error.  The representative contended that the Veteran had continually argued that his symptoms were more compatible with the higher rating, and there was a two year delay after the Board's April 2008 Remand before the Veteran was scheduled for the VA examinations that provided a basis for the increase.  Moreover, the Veteran was "hospitalized" in excess of 21 days during the course of the most recent remand, further supporting his lay assertions as to the severity of the disorder.   

Analysis

Throughout the appeal period, the lay and medical evidence shows that the Veteran's PTSD is manifested by sleep impairment, nightmares, flashbacks, anxiety, anger, irritability, isolative and avoidance behavior, intrusive thoughts, hypervigilance, and hyperstartle response, which are symptoms consistent with the symptomatology contemplated in the currently assigned 50 percent evaluation and lesser included evaluations under the old and new rating criteria.  In addition, the lay and medical evidence shows that the Veteran experiences auditory hallucinations and has consistently struggled with suicidal ideations which he purportedly attempted to carry out on several occasions.  He also has a history of impaired impulse control and contacts with the criminal justice system.  Indeed, the Veteran claims that his initial contact with VA for psychiatric treatment in 1994 was prompted by an anger induced attack on another person.  The Veteran's ability to establish and maintain effective relationships is also significantly impaired.  The Veteran has also been unemployed since 1988.  These are symptoms consistent with symptomatology associated with higher evaluations under the old and new rating criteria.  The Veteran's disability picture is further complicated by a significant history of drug and alcohol abuse.   

The described severity of the Veteran's PTSD differed significantly among the VA treating physicians and the VA examiners during the course of this appeal.  The March 1995 VA examiner contended that the diagnostic tests revealed "extremely high" levels of anger and anxiety, while the August 1995 VA examiner maintained that the Veteran's PTSD symptoms were "mild to moderate."  In October 1996, VA physician Dr. R.D.M. noted that the Veteran had "severe" PTSD symptoms, and the October 1996 record by J.F., BCSW noted that the Veteran suffered from "severe" symptoms of PTSD.  Then, the January 1997 psychology reports reflected diagnoses of "moderate" PTSD symptoms.  In connection with the Veteran's January/February 1997 hospitalization for suicidal ideations, however, he was assigned a final GAF score of 47, which is reflective of "serious impairment."  Then, the July 1998 VA examiner maintained that the Veteran's PTSD symptoms were "mild to moderate" assigning a GAF score of 60, reflective of moderate impairment, and the August 1998 VA examiner similarly contended that the Veteran had "mild to moderate" impairment due to PTSD, assigning a GAF score of 65, reflective of mild impairment.  VA treatment records dated from 1999 to 2001, however, include assessments of "severe" prolonged PTSD.  Then, the July 2003 VA examiner contended that the Veteran's symptoms of PTSD continued in a "mild" form, assigning a GAF score of 61, reflective of mild impairment.  Following the November/December 2008 treatment program, the Veteran was assigned a GAF score of 45, which is reflective of "serious impairment."  The May 2010 VA examiner diagnosed "severe" PTSD.  

In addition, the relationship of the diagnosed major depressive disorder to the PTSD differed among the Veteran's VA treating physicians and the VA examiners as well.  The October 1994 VA treating physician noted that the objective was for the Veteran to manage his "PTSD-related depression."  In addition to PTSD, the March 1995 VA examiner diagnosed "severe" recurrent major depression.  A July 1995 VA treating physician indicated that the Veteran's score on the Beck Depression Inventory represented the endorsement of "severe" depressive symptomatology but then maintained that the Veteran was using the PTSD work-up and treatment for secondary gain.  The January 1997 psychology reports reflect diagnoses that include "severe" recurrent major depressive disorder.  The July 1998 VA examiner recognized the presence of a depressive disorder.  The August 1998 VA examiner contended that the Veteran had "mild" impairment from a major depressive disorder, assigning a GAF score of 70.  The examiner, however, acknowledged the difficulties distinguishing symptoms of PTSD from major depressive disorder.  The July 2003 VA examiner stressed that only the PTSD was service connected and that any anxiety or depression was entirely situational and not service connected or a psychiatric disorder.  The May 2010 VA examiner opined that the Veteran had a "severe" major depressive disorder secondary to PTSD.  

Finally, as noted above, the Veteran's disability picture is significantly impacted by a history of drug and alcohol abuse.  The Veteran claims he abused alcohol and drugs to cope with his PTSD symptoms.  The October 1994 VA treating physician opined that the Veteran's complaints of concentration and memory deficits were due to alcohol abuse as well as sleep disturbances, PTSD, and depression.  The August 1995 VA examiner opined that some of the Veteran's present complaints (e.g., concentration and memory problems) might reflect residuals of his recent history of substance abuse but might also be the manifestations of chronic depression, stress, and other emotional problems.  The October 1996 record by J.F., BCSW noted that the Veteran began using drugs and alcohol heavily in service and that he had continued to medicate with drugs and alcohol.  The July 1998 VA examiner noted that "in self medicating himself over the years with alcohol, drugs to alleviate his PTSD symptoms, since he has decreased that, certainly his depressive symptomatology if it were due to a substance induced mood disorder certainly his depression had improved."  The July 2003 VA examiner noted that the Veteran's heavy substance abuse contributed greatly to his insomnia and that his memory was mildly impaired due to his substance abuse.  The examiner stressed that the cognitive changes resulted from the Veteran's substance abuse, which was not service connected.  The May 2010 VA examiner made no attempt to attribute any of the Veteran's sleeping impairment and concentration and memory deficits to past alcohol and drug abuse.  

Given all of the above, the Board finds the evidence is in relative equipoise as to whether the Veteran's major depressive disorder is secondary to his PTSD.  Therefore, the Board resolves reasonable doubt in favor of the Veteran so symptoms due to this disorder will be considered in the determination as to the appropriate evaluation to be assigned the service connected PTSD.  As shown above, more often than not, the depressive disorder has been described as severe in degree so it will be considered as more often causing severe impairment.  The Board further finds that the evidence does not satisfactorily prove or disprove that the Veteran's sleep impairment and concentration and memory deficits are due, not due, or due in part to past alcohol and drug abuse.  Therefore, the Board resolves reasonable doubt in favor of the Veteran, and these symptoms will be considered in the determination as to the appropriate evaluation to be assigned the service connected PTSD.  Finally, the Board finds that while separate ratings can be assigned for separate periods of time based on the facts found, the foregoing factual findings do not show sufficiently sustained distinct time periods where the Veteran's PTSD exhibited symptoms that would warrant different ratings.  There are no clear demarcation lines from which the Board can make that assessment.  For these reasons, the Board will view the evidence in the light most favorable to the Veteran.  Considering all of the symptoms as due to PTSD, the Board finds that his PTSD symptoms were more often severe than moderate throughout the appeal period.   

As the Board finds that the Veteran's PTSD results in severe impairment, a 70 percent evaluation under the old criteria is warranted.  Moreover, as the Board has attributed all of the Veteran's symptoms to PTSD, clearly his PTSD results in deficiencies in most areas thereby warranting a 70 percent evaluation under the new rating criteria.  Thus, neither version is more favorable to the Veteran.  The Board, however, does not find that the Veteran is entitled to the next higher rating of 100 percent under either the old or new rating criteria prior to May 8, 2010.

In regard to the old rating criteria, the Board recognizes that the criteria for a 100 percent rating are each independent bases for granting a 100 percent rating.  Johnson, 7 Vet. App. at 97.  Throughout the years the Veteran's ability to establish and maintain effective or favorable relationships with people has been severely impaired, but not total as to result in his virtual isolation.  Moreover, while the Veteran experiences auditory hallucinations at no time did any examination reveal he was divorced from reality or exhibited totally incapacitating symptoms.  There is a stark contrast between the Veteran's presentation at various examinations during the course of the appeal period at issue compared to his presentation on VA examination in May 2010 (e.g., his psychomotor activity was lethargic and fatigued; his speech was hesitant and slow; he struggled to count from 1 to 10; he was not oriented in all spheres; his thought process contained looseness of associations, circumstantiality, and ruminations; he struggled to remember details; he was unable to complete paper-and-pencil self-reports; he had diminished alertness, etc.).  Also, GAF scores ranged from 42 to 70 compared to the GAF score of 30 assigned at the May 2010 VA examination.  

As for the last independent basis, the Board has carefully considered whether the evidence shows severe impairment in the ability to obtain or retain employment or demonstrable inability to obtain or retain employment.  While the Veteran initially reported that he stopped work in 1988 due to anxiety, he subsequently revealed that he actually lost his job when his place of employment closed down, a place he reported he worked for eight years.  Thus, the Veteran demonstrated an ability to obtain or retain employment in spite of his PTSD symptoms.  Unlike the other issues discussed above, the evidence in regard to the Veteran's employability is not so evenly split.  The August 1995 VA examiner only maintained that the Veteran's PTSD symptoms might limit the environment and/or the circumstances in which he might be able to work.  An October 1995 VA treating physician only indicated that it was not clear whether the Veteran was unemployable.  While in February 1997, Dr. R.D.M. reported that the Veteran retained no useful ability to function in a work setting, the July 1998 VA examiner concluded that the Veteran's PTSD symptoms might restrict the range of work he was able to do; however, he could pursue vocational rehabilitation for work assistance.  The Board acknowledges the Veteran's reports that his cognitive/memory and sleeping problems made it difficult for him to obtain new employment.  The Board also observes that the Veteran has suggested that he did not seek employment because of how he believed he would be perceived as well as due to other nonservice connected factors (e.g., at the August 1998 VA examination he reported that he gave up looking for a job because he figured that because he was on medication no one would hire him; at the July 2003 VA examination he reported that he was not hired readily when he explained that he could not perform heavy lifting and that he took medication).  The Board's grant of a 70 percent evaluation is a recognition that the Veteran's PTSD symptoms cause severe impairment, including a severe impact on his ability to obtain or retain employment.  The evidence of record, however, does not establish a basis for finding demonstrable inability to obtain or retain employment.  For these reasons, the Board finds that the Veteran is not entitled to a 100 percent rating under the old rating criteria prior to May 8, 2010.  In so finding, the Board notes that the Veteran is not otherwise entitled to a 100 percent rating under 38 C.F.R. § 4.16(c) (1996) for the period prior to June 10, 1999.

For the same foregoing reasons, the Board finds that the Veteran is not entitled to a 100 percent rating under the new rating criteria prior to May 8, 2010.  Indeed, as discussed above, the type of symptoms contemplated in a 100 percent evaluation were demonstrated at the May 2010 VA examination during which time also for the first time an examiner expressed the opinion that the Veteran's symptoms resulted in total occupational and social impairment.  Thus, neither rating schedule is more favorable to the Veteran.  In so finding, the Board carefully considered the VA examiner's assignment of a GAF score of 30 with the noted estimated time frame of "over past 2 years."  Again, the Veteran's presentations on examinations in 2008 and 2009 are in stark contrast with his presentation on VA examination in 2010.  Indeed, in February 2009, the Veteran reported that he was "doing well" and was "doing it."  Thus, the level of impairment associated with a 100 percent evaluation was not factually ascertainable prior to May 8, 2010.

II.	Bilateral Hearing Loss

Pertinent Laws and Regulations

During the course of this appeal, the rating criteria for evaluating hearing loss were revised, effective June 10, 1999; however, the substantive provisions under the revised criteria have not significantly changed.  Compare 38 C.F.R. § 4.85 (1998) with 38 C.F.R. § 4.85 (2010).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of disability from bilateral service- connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100 to 6110 (effective prior to June 10, 1999); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (effective June 10, 1999).  The evaluation of hearing impairment applies a rather structured formula that is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2010).  Further, when the average puretone threshold is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Level. Each ear will be evaluated separately. 38 C.F.R. § 4.86(b) (2010).

The old criteria notes that Table VIa provides numeric designations based solely on puretone averages and is for application only when the Chief of the Audiology Clinic certifies that language difficulties or inconsistent speech audiometry scores make the use of both puretone average and speech discrimination inappropriate.  38 C.F.R. § 4.85(c) (1998) (emphasis added).  The new criteria notes that Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c) (2010) (emphasis added).  

In addition, a VA examiner has the duty to fully describe the functional effects caused by a service-connected disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007). 

Analysis

In a May 1995 rating decision, the RO granted service connection for left ear hearing loss and assigned a noncompensable evaluation under Diagnostic Code 6100 effective November 7, 1994, the date of receipt of the Veteran's claim.  In a December 2002 rating decision, the RO granted service connection for right ear hearing loss and assigned a noncompensable evaluation under Diagnostic Code 6100 effective November 7, 1994.  

Service treatment records were reviewed.  Post-service medical records show that the Veteran submitted a private audiogram in November 1994 which contained uninterpreted graphic representations of audiometric data.  Speech audiometry revealed discrimination scores of 90 and 88 in the right and left ears, respectively.  There, however, is no indication that the speech recognition scores are based on the Maryland CNC Test. 

When VA concludes that a private medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification could provide relevant information that is otherwise not in the record and cannot be obtained in some other way, the Board must either seek clarification from the private examiner or the claimant or clearly and adequately explain why such clarification is unreasonable.  See Savage v. Shinseki, No. 09-4406, 2011 WL 13796, at *10 (Vet. App. January 4, 2011).  The Court's holding is limited to those instances in which the missing information is relevant, factual, and objective-that is, not a matter of opinion-and where the missing evidence bears greatly on the probative value of the private examination report.  Id. at *11.  Here, unlike in the Savage case, there is sufficient evidence of record to evaluate the disability during the relevant period.  Moreover, the private speech discrimination scores are most likely invalid for the same reasons described by VA examiners who examined the Veteran thereafter as discussed below.  Therefore, the Board finds that it has no duty to seek clarification of the private audiological examination report.  

In April 1995, VA audiometric testing indicated that the Veteran exhibited puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
25
40
45
34
LEFT
40
40
70
60
53

The examiner reported that CNC scores for both ears were grossly inconsistent with the pure tone data and with the Veteran's ability to communicate without visual cues.  Despite repeated testing (Veteran was seen on four different occasions), no data were obtained which were felt could be reported as indicative of the Veteran's organic hearing.  The examiner advised that the rating board use the pure tone data only in establishing an estimate of the Veteran's disability.  The examiner indicated that the pure tone results might provide an adequate estimate for adjudication purposes.  

In August 1995, VA audiometric testing indicated that the Veteran exhibited puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
30
25
40
50
36
LEFT
40
45
70
65
55

The examiner noted that the Veteran had been seen on five previous occasions in an attempt to obtain reliable, consistent responses, with agreement between the tests.  The examiner indicated that a wide variance in scores on the past tests in addition to the lack of consistency with pure tone results in each instance would indicate that the CNC scores were inappropriate for rating purposes.  The examiner maintained that while the present data were probably not a good estimate of the Veteran's organic loss, it was not expected that further testing would obtain data consistent with within normal limits in both ears.  The examiner concluded that the present pure tone results were in fair agreement with the last test, which suggested these results might be appropriate for adjudication purposes and so the rating board might wish to use the pure tone data only in establishing an estimate of the Veteran's disability.   

In August 1998, VA audiometric testing indicated that the Veteran exhibited puretone thresholds, in decibels, as follows:





HERTZ



1000
2000
3000
4000
AVG
RIGHT
35
35
60
60
48
LEFT
40
50
75
75
60

In response to the question of the situation in which the Veteran had the greatest difficulty, he reported general difficulty hearing and understanding.   The examiner maintained that only pure tone results should be used to evaluate the hearing loss.  The examiner maintained that even after repeated counseling and reinstruction, the Veteran refused to respond to a significant number of word stimuli on word recognition testing.  The examiner recognized that word recognition scores had also been deemed invalid on the Veteran's two previous VA examinations.  

The Veteran failed to report to a VA audiological examination scheduled in May 2010.  When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  38 C.F.R. § 3.655(a) (2010).  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2010) (emphasis added).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Id.  (emphasis added).   Dissatisfaction with an initial rating is part of the original claim while a claim for an increased rating is a new claim.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999); Turk v. Peake, 21 Vet. App. 565, 568-70 (2008).  Also, as a threshold matter, when a Veteran misses a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the veteran lacked good cause to miss the scheduled examination.  See 38 C.F.R. § 3.655(a) (2010); Turk, 21 Vet. App. at 569.

Evidence expected from the examination scheduled in 2010 (i.e., the level of severity of the disability for the period from 1998 to 2010) which might have been material to the outcome of the claim cannot be considered, including such evidence as the functional effects, if any, caused by the hearing loss under Martinak.  Additionally, in a statement dated in December 2010, the Veteran merely reported that he "missed [his] hearing test" and asked to be re-scheduled.  This is not good cause.  Accordingly, as the Veteran failed to report for an examination scheduled in conjunction with an original compensation claim without good cause, the Board will evaluate his disability based on the evidence of record.  

The Board will evaluate the Veteran's disability under Table VIa based on the VA examiners' findings and comments.  The Board is cognizant that there is no indication from the VA examinations that the Chief of the Audiology Clinic certified that the inconsistent speech audiometry scores made the use of both the puretone average and speech discrimination scores inappropriate.  This is no longer the requirement under the new criteria (an "examiner" need only certify).  In any event, this matter could not be cured because the Veteran failed to report to the VA examination so the Board may proceed.   

In April 1995 and August 1995, the Veteran exhibited Level I hearing acuity in the right ear and Level III hearing acuity in the left ear according to Table VIa.  In August 1998, he exhibited Level II hearing acuity in the right ear and Level IV hearing acuity in the left ear according to Table VIa.  The foregoing findings are commensurate with the currently assigned noncompensable evaluation according to Table VII under the old and new rating criteria.  There is no exceptional pattern of hearing impairment demonstrated.  The Veteran's service connected bilateral hearing loss has not been shown to be manifested by greater than the criteria associated with the rating assigned under the designated diagnostic code during any portion of the appeal period.  Accordingly, staged ratings are not in order and the assigned rating is appropriate for the entire period of the Veteran's appeal.  See Fenderson, supra.

III.	Extraschedular Rating

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1)(2010); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  An evaluation in excess of 70 percent is provided for certain manifestations of the service-connected PTSD disability but the evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms.  Similarly, an evaluation in excess of the currently assigned rating is provided for certain manifestations of the service-connected bilateral hearing loss disability but the evidence reflects that those manifestations are not present in this case.  There is no evidence that the hearing loss causes exceptional or unusual functional effects. As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

ORDER

A higher initial rating of 70 percent for PTSD for the periods November 7, 1994 to January 16, 1997, March 1, 1997 to November 2, 2008, and January 1, 2009 to May 7, 2010, is granted, subject to the law and regulations governing the award of monetary benefits.

An initial compensable evaluation for bilateral hearing loss is denied. 



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


